Citation Nr: 1729701	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  12-23 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a right shoulder disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Saindon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from September 2006 to June 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2010 rating decisions of the Department of Veterans Affairs (VA) Atlanta Regional Office (RO) in Decatur, Georgia.

The Veteran testified before the undersigned Veterans Law Judge at a videoconference Board hearing in April 2014.  A transcript of that hearing has been associated with the claims file.

The Veteran's appeal originally included claims of entitlement to service connection for a left wrist disorder and residuals of lacerations of the left fingers.  In a June 2015 rating decision, the RO granted service connection for disorders.  These grants of service connection constitute a full award of the benefits sought on appeal with respect to those issues.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  The record currently available to the Board indicates that the Veteran did not initiate an appeal with the RO's initial ratings or effective dates.  Thus, those matters are not in appellate status.  See Grantham, 114 F.3d at 1158.  As the RO's June 2015 decision constitutes a full grant of the benefits sought on appeal for those issues, no further consideration is necessary.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Legacy Content Manager (LCM) claims file.  LCM contains the Board hearing transcript and documents that are either duplicative of the evidence in VBMS or not relevant to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

Remand is required to obtain an adequate opinion.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Where the Veteran has provided lay testimony, an examiner cannot ignore that lay evidence and base his or her opinion that there is no relationship to service on the absence of in-service corroborating medical records.  Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).

In a May 2015 VA opinion report, the examiner opined that a right shoulder strain was less likely than not caused by military service.  The examiner explained that the Veteran's tendonitis during service was an isolated event with no objective evidence of further complaints, including a negative separation examination.  According to the examiner, mechanical type back shoulder sprains such as the one suffered by the Veteran were associated with specific activities or events and were generally transient, self-limited, and responded to rest and medication.  The examiner concluded that the Veteran's current episode was a de novo occurrence and not related to previous activities or prior episodes that had healed.  

At the 2014 Board hearing, however, the Veteran asserted that he had had right shoulder symptoms since the incident.  The Veteran's STRs indicated that he reported right shoulder pain in July 2007.  The assessment was right rotator cuff tendonitis.  That assessment was again noted in later STRs, although no new complaints were registered.  The Veteran filed a claim for service connection in June 2009, essentially at discharge, noting the presence of right shoulder symptoms.

Thus, the examiner provided an opinion without assessing the Veteran's reports of symptoms (without treatment) during and immediately after service, noting only the lack of documented complains in the service treatment records.  According remand is warranted for an addendum opinion.  


Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, obtain an addendum opinion regarding the etiology of his right shoulder strain from a VA examiner.  The entire claims file must be made available to and be reviewed by the examiner.  If an examination is deemed necessary, it shall be provided.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion whether it is at least as likely as not (50 percent or greater probability) that the Veteran's right shoulder strain had onset in, or is otherwise related to, active service.  

The examiner must specifically address the following:  
1) the Veteran's assertions of in-service symptoms; 2) the service treatment records; and 3) the prior VA examination.  

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Ensure compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

